Citation Nr: 1448276	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot and ankle disabilities. 

2.  Entitlement to service connection for an ovarian cyst. 

3.  Entitlement to service connection for a heart murmur. 

4.  Entitlement to service connection for a heart disability to include pulmonary hypertension and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to March 1996 and from February 2003 to July 2004.  She also served in the U. S. Army Reserve with additional, verified periods of active duty for training. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia; and a May 2010 rating decision issued by the VA RO in Winston-Salem, North Carolina.  Jurisdiction is currently with the Atlanta, Georgia, RO.

In May 2013, the Board remanded this claim for the Veteran to be scheduled for a hearing.  In May 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

At the Veteran's hearing, she indicated that she was seeking service connection for pulmonary hypertension only.  However, the Board has broadened the issue to include service connection for any heart disability to avoid any prejudice to the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).


The issue of entitlement to service connection for a heart disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

During her May 2014 videoconference hearing, prior to the promulgating of a decision in the appeal, the Veteran withdrew her appeal as to the issues of entitlement to service connection for bilateral foot and ankle disabilities, an ovarian cyst, and a heart murmur.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bilateral foot and ankle disabilities are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for an ovarian cyst are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a heart murmur are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At her May 2014 hearing, the Veteran indicated that she wished to withdraw her appeal of entitlement to service connection for bilateral foot and ankle disabilities, an ovarian cyst, and a heart murmur.  Her testimony, memorialized in the hearing transcript, in connection with a written request to withdraw these claims, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Thus, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for bilateral foot and ankle disabilities is dismissed.  

The appeal as to the claim of entitlement to service connection for an ovarian cyst is dismissed.

The appeal as to the claim of entitlement to service connection for a heart murmur is dismissed.


REMAND

The Veteran's service treatment records show initial diagnoses of mitral and tricuspid regurgitation and pulmonary hypertension in August 2002 and in September 2002, prior to her period of active duty that began in February 2003.  The service records from the period of active duty that began in February 2003 show findings of a history of pulmonary hypertension and mitral and tricuspid regurgitation.

At a VA examination conducted in April 2010, an examiner provided a diagnosis of hypertension but indicated she could not provide a nexus opinion without resort to speculation.  In an addendum, the examiner provided a diagnosis of 'pulmonary hypertension and mitral regurgitation based on the Veteran's history and the medical records.'  A nexus opinion was not provided for this diagnosis.  The April 2010 opinion is therefore inadequate and a new examination and opinion is required.  

At the May 2014 hearing the Veteran reported that Dr. Sutherland has treated her for pulmonary hypertension since 2003.  Following the hearing, she submitted records from Dr. Sutherland that were dated in May 2014.  She has not waived initial Agency of Original Jurisdiction (AOJ) review of this evidence; the Board may not consider it in the first instance.  38 C.F.R. § 20.1304.

On remand, the RO must obtain all pertinent, non-duplicative records from Dr. Sutherland since 2003, as well as any other VA or private treatment records relevant to the claim for service connection for a heart disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release treatment records regarding a heart disability to include pulmonary hypertension from Dr. Sutherland in Greensboro, Georgia, since 2003.  Also obtain any relevant and non-duplicative VA treatment records from the VAMC in August, Georgia.  

2.  Then, schedule the Veteran for a VA examination, by a physician if possible.  The entire claim file, to include all electronic files and a copy of this remand, must be reviewed by the examiner.  All necessary studies and tests must be conducted and all current heart disabilities found on examination are to be clearly identified in the report.  

a) The examiner is to specifically rule in or rule out current diagnoses of pulmonary hypertension and mitral and tricuspid regurgitation.  The examiner is advised that a 'current diagnosis' would include clinical evidence of these disorders any time during the pendency of this appeal, i.e., since March 2009.

If current diagnoses of pulmonary hypertension and mitral and tricuspid regurgitation are noted on examination, or upon review of the clinical records since March 2009, the examiner is to answer the following two questions
:

i) Is the evidence is both clear and unmistakable (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) that the Veteran's pulmonary hypertension and mitral and tricuspid regurgitation existed prior to her entrance into active duty in February 2003?

ii) If so, is there clear and unmistakable evidence that the pre-existing pulmonary hypertension and mitral and tricuspid regurgitation was NOT aggravated as a result of the period of active duty that began in February 2003?

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

b) With respect to hypertension (essential and/or benign), the examiner is to state whether it is at least as likely as not that such disorder had onset during a period of active duty, or is related to service or, had onset within one year of active duty (i.e. by July 2005).

c) With respect to any other heart disability found on current examination, the examiner is to state whether it is at least as likely as not that such disability had onset during a period of active duty or is related to active duty.

The examiner must provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


